Citation Nr: 1416809	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active naval service from July 1998 to July 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in December 2012, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that this case has previously been adjudicated as a single issue, entitlement to service connection for a bilateral foot and ankle disorder.  However, a review of the record shows that the Veteran appears to have separate and distinct disabilities of the feet and ankles to include flat feet, bilateral plantar fasciitis, and bilateral ankle arthritis.  Therefore, the Board finds that it is more appropriate to adjudicate the Veteran's ankle and foot problems as separate issues.  The Board has recharacterized the issue on appeal accordingly.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  In the December 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his foot and ankle disabilities.  A review of the record shows that the Veteran was afforded the directed examination in February 2013.  At that time, the VA examiner diagnosed ankle arthralgia but not a foot disability.  The examiner opined that the Veteran's ankle arthralgia was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner reported that, while the Veteran gave a very credible history of bilateral ankle pain, there were no physical findings to indicate a cause for the symptoms.  The examiner also reported that she was unable to determine whether the Veteran's ankle pain was due to his knee problems because the cause of his ankle problems was unknown. 

The Board finds that the February 2013 opinion is not adequate for adjudication purposes.  In this regard, the Board notes that the examiner only diagnosed ankle arthralgia and does not appear to have considered the various diagnoses of foot and ankle disabilities of record.  Further, the examiner did not address the Veteran's June 2002 separation examination, in which he reported both foot cramps and ankle pain at that time.  Finally, the examiner did not provide the requested opinion as to whether the Veteran had foot or ankle problems that were caused or chronically worsened by his service-connected knee disabilities.  

For these reasons, the Board finds that the development conducted does not comply with the directives of the December 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran should be afforded a new VA examination to determine accurately the nature and etiology of his bilateral ankle and bilateral foot disabilities.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this case.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  All such available relevant identified records should be associated with the Veteran's claims folder.

2. Then, the Veteran should be scheduled for a VA examination(s) by a physician(s) with sufficient expertise, different from the February 2013 VA examiner, to determine the nature and etiology of any foot and ankle disabilities.  The claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner(s) should opine as to whether there is a 50 percent or better probability that any foot or ankle disability is etiologically related to the Veteran's active service.  In rendering this opinion, the examiner(s) should specifically address the Veteran's report of foot cramping and ankle pain at the time of his June 2002 separation examination.  Also, the examiner(s) should address the private medical records showing diagnoses of flat feet, plantar fasciitis, and bilateral ankle arthritis.  

In addition, the examiner(s) should opine as to whether there is a 50 percent or better probability that any foot or ankle disability was caused or chronically worsened by the Veteran's service-connected knee disabilities [left knee arthralgia, left knee instability, right knee arthralgia, and right knee instability].  

A rationale for all opinions expressed must be provided.  

3. Confirm that any VA examination report(s) and medical opinions comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

